DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 15 are objected to because of the following informalities:
Claim 3 recites in the first limitation “receiving…a data element”, in the second limitation recites “storing…the data element”, and in the third and fourth limitations recites “the received data element” where it is unclear if “the received data element” corresponds to “the data element”.
Claim 15 corresponds to claim 3 and is objected to accordingly.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. During examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).  Independent claim 26 recites “a data structure comprising: a data element array…a state array…a cluster element array” each of which is not comprehensively defined by the specification. The broadest reasonable interpretation of a claim thus per se in view of the ordinary and customary meaning of the claimed elements as described in the disclosure.  Software per se is not a “process,” a “machine,” a “manufacture,” or a “composition of matter” as defined in 35 U.S.C. § 101. 
Applicant is respectfully requested to positively recite specific structural components.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim 25 recites “A data storage and retrieval system for a computer memory, comprising: means for configuring the computer memory according to a data structure…”. This claim is being interpreted under 35 U.S.C. 112(f) because the use of the word “means” coupled with the function of “configuring the computer memory” creates a rebuttable presumption as disclosed above, and the presumption has not been rebutted because sufficient structure, material or acts to entirely perform the recited function have not been recited. Note that paragraph [00308] of Applicant’s Specification discloses “configuring, by a processor, the computer memory according to a data structure”.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 14 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the corresponding position in the state array as void" in the fourth and seventh limitation of the claim.  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of “a state array” earlier in the claim or in parent claim 1, which claim 12 depends from. Claims 5, 17, 26 and 27 recite “a state array”. Claim 24 corresponds to claim 12 and is rejected accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eleish (Pub. No. US 2017/0208073 A1, hereinafter “Eleish”).

a data element array including a plurality of sorted data elements, each data element associated with a position in the data element array (Eleish – Fig. 16 discloses a Base Index (i.e. data element array) with sorted values 2, 5, 8, etc. stored in an array [0173].)
and a cluster element array including one or more cluster elements, each cluster element defined by one of one data element from the data element array or a plurality of continuous data elements from the data element array, wherein each cluster element is associated with a cluster code for determining the position of one or more data elements in the data element array, the cluster code correlating each data element defining the cluster element with the position of the data element in the data element array (Eleish – the index values of the simple derived index (i.e. cluster element array) are based on values indexed by another index. For example, age groups may be indexed into a plurality of facet values including but not limited to baby, toddler, kid, teenager, young adult, adult, middle age, and senior (see Fig. 16). The actual indexed values are derived from age raw values, e.g. a toddler is a person whose age is between 2 and 5 [0173].)
Claims 13 and 25 correspond to claim 1 and are rejected accordingly.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 9-11, 14-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eleish in view of Gunther (Pub. No. US 2007/0294502 A1, hereinafter “Gunther”).

wherein the cluster code of a cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored
However, Gunther teaches:
wherein the cluster code of a cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored (Gunther – each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1). A compression code (i.e. cluster code) is formed containing a sequence of identifiers, each identifier identifying the category of a respective group G [0163-0168]. Examiner interprets that creating a group in the first subtable discloses clustering the first subtable, and that comparing entries in a group to a preceding group discloses determining a difference.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish of a data element array including sorted data elements where each data element is associated with a 
Claim 14 corresponds to claim 2 and is rejected accordingly.
Regarding claim 3, Eleish does not appear to teach:
receiving, by the processor, a data element for storage; storing, by the processor, the data element in a next available position in the data element array
upon determining, by the processor, that the received data element is not continuous with a data element previously stored in a position adjacent to the position where the received data element was stored, updating, by the processor, the cluster element array with a cluster element associated with a cluster code that correlates the received data element with the position of the received data element in the data element array, so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous data elements from the data element array
andPage 93 of 104004672-18005A-US upon determining, by the processor, that the received data element is continuous with a previously stored data element previously stored in a position adjacent to the position where the received data element was stored, updating, by the processor, the cluster element in the cluster element array defined by the previously stored data element
However, Gunther teaches:
receiving, by the processor, a data element for storage; storing, by the processor, the data element in a next available position in the data element array (Gunther – arrays are a form of data structure that typically hold entries of the same data type. Each entry in an array will typically have a specific value, form a range of values associated with a data type, and will be retrievable by indexing a search key into the array. Arrays often store a large number of entries, and where an array is stored in computer readable memory, as the number of entries increases, so too does the memory resources allocated to store those entries [0002-0003].)
upon determining, by the processor, that the received data element is not continuous with a data element previously stored in a position adjacent to the position where the received data element was stored, updating, by the processor, the cluster element array with a cluster element associated with a cluster code that correlates the received data element with the position of the received data element in the data element array, so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous data elements from the data element array (Gunther – see Fig. 3, 304. Since the entries of “BLK4” are different to each other and the last entry of the previous group, “BLK 4” is classified as a “category 3” group [0187].) 
andPage 93 of 104004672-18005A-US upon determining, by the processor, that the received data element is continuous with a previously stored data element previously stored in a position adjacent to the position where the received data element was stored, updating, by the processor, the cluster element in the cluster element array defined by the previously stored data element (Gunther – see Fig. 3, 304. In relation to “BLK1”, since the entries of that group are identical to each other and to the last entry of “BLK0”, “BLK1” is classified as a category “0” group [0187].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish and Gunther of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined as the difference between the first data element associated with the cluster element 
Claim 15 corresponds to claim 3 and is rejected accordingly.
Regarding claim 4, Eleish does not appear to teach:
wherein the data structure is associated with an increment, and wherein two data elements adjacently positioned in the data element array are continuous if a difference between the data elements is equal to the increment
However, Gunther teaches:
wherein the data structure is associated with an increment, and wherein two data elements adjacently positioned in the data element array are continuous if a difference between the data elements is equal to the increment (Gunther – relationships between entries of each group are analyzed and each group classified as one of the four following categories [0181] (1.) A group G is classified as category “0” if all of its entries are identical to the last entry in the preceding group, G-1 (2.) A group G is category “1” if all of its entries are identical to each other, but different to the last entry in the preceding group, G-1 [0182-0183].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish and Gunther of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored with the teachings of Gunther of wherein the data structure is associated with an increment, and wherein two data elements adjacently positioned in the data element array are continuous if a difference between the data elements is equal to 
Claim 16 corresponds to claim 4 and is rejected accordingly.
Regarding claim 9, Eleish does not appear to teach:
receiving, by the processor, a request to search for a target data element
upon determining, by the processor, that the cluster element array contains exactly one cluster element, determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element
and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes to determine the cluster element defined by the target data element, each node associated with the cluster code of a cluster element in the cluster element array and determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element
However, Gunther teaches:
receiving, by the processor, a request to search for a target data element (Gunther – each entry in an array will typically have a specific value, from a range of values associated with a data type, and will be retrievable by indexing a search key into the array [0002]. 
upon determining, by the processor, that the cluster element array contains exactly one cluster element, determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element
and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes to determine the cluster element defined by the target data element, each node associated with the cluster code of a cluster element in the cluster element array and determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element (Gunther - each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1) [0164]. A compression code (i.e. cluster code) is formed containing a sequence of identifiers, each identifier identifying the category of a respective group G [0163-0168]. Each entry in an array will typically have a specific value, from a range of values associated with a data type, and will be retrievable by indexing a search key into the array [0002]. Applications perform longest matching prefix look up for a given index (or search key) using “longest-prefix match tables” and a search algorithm based on radix tries [0136]. Examiner interprets that creating a group in the first subtable discloses clustering the first subtable, and that comparing 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish and Gunther of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored with the teachings of Gunther of receiving a request to search for a target element, upon determining, by the processor, that the cluster element array contains exactly one cluster element, determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element, and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes to determine the cluster element defined by the target data element, each node associated with the cluster code of a cluster element in the cluster element array and determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element. One would have been motivated to make such a 
Claim 21 corresponds to claim 9 and is rejected accordingly.
Regarding claim 10, Eleish teaches:
wherein the data structure includes an object array corresponding to the data element array, each position of the object array containing an object corresponding to a data element in the corresponding position in the data element array, the method further comprising accessing, by the processor, an object stored in the object array at the corresponding determined position (Eleish – to index data, the faceted search engine can use different types of indices depending on the type and nature of the data being indexed [0163]. Basic indices are directly calculated from the world object’s raw values [0166]. See Fig. 15, Raw Record Index Array (i.e. object array).)  
Claim 22 corresponds to claim 10 and is rejected accordingly.
Regarding claim 11, Eleish teaches:
wherein the data elements are order identifiers generated in response to processing electronic data transaction request messages, and the objects are orders corresponding to the order IDs (Eleish – to index data, the faceted search engine can use different types of indices depending on the type and nature of the data being indexed [0163]. Basic indices are directly calculated form the world object’s raw values. Different types of basic indices may be 
Claim 23 corresponds to claim 11 and is rejected accordingly.
Claims 5-8, 17-20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Eleish in view of Gunther further in view of Apanowicz et al. (Pub. No. US 2008/0071818 A1, hereinafter “Apanowicz”) further in view of Kuo et al. (Patent No. US 8,627,099 B2, hereinafter “Kuo”).
Regarding claim 5, Eleish teaches:
data element array (Eleish – Fig. 16 discloses a Base Index (i.e. data element array) with sorted values 2, 5, 8, etc. stored in an array [0173].)
Eleish does not appear to teach:
wherein the data structure includes a state array corresponding to the [data element] array, each position of the state array indicating whether a corresponding position in the [data element array] contains void data,
the method further comprising: upon determining, by the processor, that the ratio of a number of positions in the [data element] array containing void data to a number of positions in the data element array containing non-void data exceeds a predetermined threshold,
reclustering, by the processor, the cluster element array so that each cluster element in the cluster element array is defined by one of one 
However, Gunther teaches:
reclustering, by the processor, the cluster element array so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous non-void data elements from the data element array (Gunther – the partitioning of the first array (i.e. data element array) may be based on the properties of sets of consecutive entries in the array. By way of example, the partitioning of the first array may be achieved by consecutively parsing the entries of the first array to identify one or more sets of consecutive entries having a particular property, and forming a group of entries from each so identified set. A property of a set may include each entry in a set having a particular value, or a particular relationship with the other entries of that set or another set of entries [0025-0026].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish and Gunther of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined 
Eleish modified by Gunther does not appear to teach:
wherein the data structure includes a state array corresponding to the [data element] array, each position of the state array indicating whether a corresponding position in the [data element array] contains void data,
the method further comprising: upon determining, by the processor, that the ratio of a number of positions in the [data element] array containing void data to a number of positions in the data element array containing non-void data exceeds a predetermined threshold,
However, Apanowicz teaches:
wherein the data structure includes a state array corresponding to the [data element] array, each position of the state array indicating whether a corresponding position in the [data element array] contains void data, (Apanowicz – Fig. 4 shows a partial column 402, its corresponding null mask 404 (i.e. state array), and a reduced data set 406 generated by removing the null 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish, Gunther and Apanowicz before them, to modify the system of Eleish and Gunther of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored, and reclustering the cluster element array so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous non-void data elements from the data element array with the teachings of Apanowicz of a state array indicating whether a position contains void data. One would have been motivated to make such a modification to remove null values to generate data consisting of only non-null values (Apanowicz - [0081]).
Eleish modified by Gunther and Apanowicz does not appear to teach:
the method further comprising: upon determining, by the processor, that the ratio of a number of positions in the [data element] array containing void data to a number of positions in the data element array containing non-void data exceeds a predetermined threshold,

the method further comprising: upon determining, by the processor, that the ratio of a number of positions in the [data element] array containing void data to a number of positions in the data element array containing non-void data exceeds a predetermined threshold, (Kuo – it may be determined at this point if the identified set of data values is at least the predetermined threshold amount, before any processing commences. After null values have been removed, the revised data set size must again be more than the threshold [Col. 4 lines 49-60].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish, Gunther, Apanowicz and Kuo before them, to modify the system of Eleish, Gunther and Apanowicz of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored, reclustering the cluster element array so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous non-void data elements from the data element array, and a state array indicating whether a 
Claim 17 corresponds to claim 5 and is rejected accordingly.
Regarding claim 6, Eleish modified by Gunther and Apanowicz does not appear to teach:
determining whether the ratio of the number of positions in the data element array containing void data to the number of positions in the data element array containing non-void data exceeds the predetermined threshold after a data element is stored in the data element array
However, Kuo teaches: 
determining whether the ratio of the number of positions in the data element array containing void data to the number of positions in the data element array containing non-void data exceeds the predetermined threshold after a data element is stored in the data element array (Kuo – it may be determined at this point if the identified set of data values is at least the predetermined threshold amount, before any processing commences. After null values have been removed, the revised data set size must again be more than the threshold [Col. 4 lines 49-60].)


Regarding claim 7, Eleish modified by Gunther does not appear to teach:
wherein the data structure reclaims the memory associated with the void data as a result of the reclustering
However, Apanowicz teaches:
wherein the data structure reclaims the memory associated with the void data as a result of the reclustering (Apanowicz – Fig. 4 shows a partial column 402, its corresponding null mask 404 (i.e. state array), and a reduced data set 406 generated by removing the null positions indicated in the null mask 404 from the partial column 402 [0078].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish, Gunther, Apanowicz and Kuo before them, to modify the system of Eleish, Gunther, Apanowicz and Kuo of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored, reclustering the cluster element array so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous non-void data 
Claim 19 corresponds to claim 7 and is rejected accordingly.
Regarding claim 8, Eleish does not appear to teach:
wherein a plurality of data elements that previously defined one cluster element defines at least two cluster elements as a result of the reclustering
However, Gunther teaches:
wherein a plurality of data elements that previously defined one cluster element defines at least two cluster elements as a result of the reclustering (Gunther – the partitioning of the first array (i.e. data element array) may be based on the properties of sets of consecutive entries in the array. By way of example, the partitioning of the first array may be achieved by consecutively parsing the entries of the first array to identify one or more sets of consecutive entries having a particular property, and forming a group of entries from each so identified set. A property of a set may include each entry in a set 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish, Gunther, Apanowicz and Kuo before them, to modify the system of Eleish, Gunther, Apanowicz and Kuo of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code, the cluster code of the cluster element is determined as the difference between the first data element associated with the cluster element and the position in the data element array where the first data element is stored, reclustering the cluster element array so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous non-void data elements from the data element array, a state array indicating whether a position contains void data, and upon determining, by the processor, that the ratio of a number of positions in the [data element] array containing void data to a number of positions in the data element array containing non-void data exceeds a predetermined threshold with the teachings of Gunther of wherein a plurality of data elements that previously defined one cluster element defines at least two cluster elements as a result of the reclustering. One would have been motivated to make such a modification to compress arrays without affecting the speed of lookups (Gunther - [0007]).

Regarding claim 26, Eleish teaches:
a data element array including a plurality of sorted data elements, each data element associated with a position in the data element array (Eleish – Fig. 16 discloses a Base Index (i.e. data element array) with sorted values 2, 5, 8, etc. stored in an array [0173].)
an object array corresponding to the data element array, each position of the object array containing an object corresponding to a data element in the corresponding position in the data element array (Eleish – to index data, the faceted search engine can use different types of indices depending on the type and nature of the data being indexed [0163]. Basic indices are directly calculated from the world object’s raw values [0166]. See Fig. 15, Raw Record Index Array (i.e. object array).) 
data element array (Eleish – Fig. 16 discloses a Base Index (i.e. data element array) with sorted values 2, 5, 8, etc. stored in an array [0173].)
and a cluster element array including one or more cluster elements, each cluster element defined by one of one data element from the data element array or a plurality of continuous data elements from the data element array, wherein each cluster element is associated with a cluster code for determining the position of one or more data elements in the data element array, the cluster code correlating each data element defining the cluster element with the position of the data element in the data element array (Eleish – the index values of the simple derived index (i.e. cluster element array) are based on values indexed by another index. For example, age groups may be indexed into a plurality of facet values including but not limited to baby, toddler, kid, teenager, young adult, adult, middle age, and senior (see Fig. 16). The actual indexed values are derived from age raw values, e.g. a toddler is a person whose age is between 2 and 5 [0173].)  
Eleish does not appear to teach:
a state array corresponding to the [data element] array, each position of the state array indicating whether a corresponding position in the [data element] array contains void data
However, Apanowicz teaches:
a state array corresponding to the [data element] array, each position of the state array indicating whether a corresponding position in the [data element] array contains void data (Apanowicz – Fig. 4 shows a partial column 402, its corresponding null mask 404 (i.e. state array), and a reduced data set 406 generated by removing the null positions indicated in the null mask 404 from the partial column 402 [0078].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and .
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eleish in view of Gunther further in view of Apanowicz. 
Regarding claim 12, Eleish teaches:
receiving, by the processor, a request to remove a target data element from the data element array (Eleish – the index can also be updated including by adding or deleting values to and from the index [0178].) 
Eleish does not appear to teach:
upon determining, by the processor, that the cluster element array contains exactly one cluster element:Page 95 of 104004672-18005A-US determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element
and setting, by the processor, the corresponding position in the state array as void
and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes, each node associated with the cluster code of a cluster element in the cluster element array, to determine the cluster element defined by the target data element; determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element
and setting, by the processor, the corresponding position in the state array as void
However, Gunther teaches:
upon determining, by the processor, that the cluster element array contains exactly one cluster element:Page 95 of 104004672-18005A-US determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element (Gunther – each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1) (b) a group G is categorized as a second category (category “1”) if all of its entries are 
and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes, each node associated with the cluster code of a cluster element in the cluster element array, to determine the cluster element defined by the target data element; determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element (Gunther - each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1) [0164]. A compression code (i.e. cluster code) is formed containing a sequence of identifiers, each identifier identifying the category of a 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster element is associated with a cluster code with the teachings of Gunther of upon determining, by the processor, that the cluster element array contains exactly one cluster element:Page 95 of 104004672-18005A-US determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes, each node associated with the cluster code of a cluster element in the cluster element array, to determine the 
Eleish modified by Gunther does not appear to teach:
and setting, by the processor, the corresponding position in the state array as void
However, Apanowicz teaches:
and setting, by the processor, the corresponding position in the state array as void (Apanowicz – the null mask provides a map of the null value positions and non-null value positions so that null value positions may be removed from the column [0082].) 
and setting, by the processor, the corresponding position in the state array as void (Apanowicz – the null mask provides a map of the null value positions and non-null value positions so that null value positions may be removed from the column [0082].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish, Gunther and Apanowicz before them, to modify the system of Eleish and Gunther of a data element array including sorted data elements where each data element is associated with a position in the array and a cluster element array including one or more cluster elements where each cluster element is defined by one of one data element or continuous data elements in the data element array, where the cluster 
Claim 24 corresponds to claim 12 and is rejected accordingly.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Eleish in view of Apanowicz further in view of Gunther. 
Regarding claim 27, Eleish teaches:
a memory configured according to a data structure, the data structure comprising: a data element array for storing a plurality of data elements
an object array corresponding to the data element array, each position of the object array containing an object corresponding to a data element in the corresponding position in the data element array (Eleish – to index data, the faceted search engine can use different types of indices depending on the type and nature of the data being indexed [0163]. Basic indices are directly calculated from the world object’s raw values [0166]. See Fig. 15, Raw Record Index Array (i.e. object array).  Page 100 of 104004672-18005A-US
data element array (Eleish – Fig. 16 discloses a Base Index (i.e. data element array) with sorted values 2, 5, 8, etc. stored in an array [0173].)
and a cluster element array for storing one or more cluster elements, each cluster element defined by one of one data element from the data element array or a plurality of continuous data elements from the data element array, wherein each cluster element is associated with a cluster code correlating each data element defining the cluster element with the position of the data element in the data element array (Eleish – the index values of the simple derived index (i.e. cluster element array) are based on values indexed by another index. For example, age groups may be indexed into a plurality of facet values including but not limited to baby, toddler, kid, teenager, young adult, adult, middle age, and senior (see Fig. 16). The actual indexed values 
and requests to delete data elements from the data structure (Eleish – the index can also be updated including by adding or deleting values to and from the index [0178].) 
a memory manager coupled with the request receiver and operative to manage the data structure (Eleish – the various illustrative logical blocks, modules, circuits, and method steps described in connection with the above described figures and the embodiments disclosed can often be implemented as electronic hardware, computer software, or combinations of both [0346].)
and a data transmitter coupled with the memory manager and operative to transmit data responsive to a request received by the request receiver (Eleish – the I/O interface facilitates input from and output to external devices [0333].)  
Eleish does not appear to teach:
a state array corresponding to the data element array, each position of the state array indicating whether a corresponding position in the [data element] array contains void data
a request receiver coupled with the memory and operative to receive: requests to store data elements in the data structure
requests to search for data elements in the data structure
However, Apanowicz teaches:
a state array corresponding to the data element array, each position of the state array indicating whether a corresponding position in the [data element] array contains void data (Apanowicz – Fig. 4 shows a partial column 402, its corresponding null mask 404 (i.e. state array), and a reduced data set 406 generated by removing the null positions indicated in the null mask 404 from the partial column 402 [0078].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Apanowicz before them, to modify the system of Eleish of a data element array for storing a plurality of elements, an object array corresponding to the data element array, a cluster element array for storing one or more cluster elements, requests to delete data elements, a memory manager and a data transmitter with the teachings of Apanowicz of a state array corresponding to the data element array, each position of the state array indicating whether a corresponding position contains void data. One would have been motivated to make such a modification to remove null values to generate data consisting of only non-null values (Apanowicz - [0081]).
Eleish modified by Apanowicz does not appear to teach:
a request receiver coupled with the memory and operative to receive: requests to store data elements in the data structure
requests to search for data elements in the data structure
However, Gunther teaches:
a request receiver coupled with the memory and operative to receive: requests to store data elements in the data structure 
requests to search for data elements in the data structure (Gunther – each entry in an array will typically have a specific value, from a range of values associated with a data type, and will be retrievable by indexing a search key into the array [0002]. Applications perform longest matching prefix look up for a given index (or search key) using “longest-prefix match tables” and a search algorithm based on radix tries [0136]. A given search key (i.e. request) is consumed by a search engine implementing a search algorithm from left to right [0138].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish, Apanowicz and Gunther before them, to modify the system of Eleish and Gunther of a data element array for storing a plurality of elements, an object array corresponding to the data element array, a cluster element array for storing one or more cluster elements, requests to delete data elements, a memory manager, a data transmitter, and a state array corresponding to the data element array, each .
Claims 28-29 is rejected under 35 U.S.C. 103 as being unpatentable over Eleish in view of Apanowicz further in view of Gunther further in view of Kuo. 
Regarding claim 28, Eleish teaches:
data element array (Eleish – Fig. 16 discloses a Base Index (i.e. data element array) with sorted values 2, 5, 8, etc. stored in an array [0173].)
Eleish does not appear to teach:
wherein the memory manager is operative to manage the data structure by, in response to a request received by the request receiver: updating the cluster element array upon storing a data element in the data element array
searching the data element array for a target data element by: upon determining that the cluster element array contains exactly one cluster element, determining the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element
and upon determining that the cluster element array contains more than one cluster element: searching through a sorted list of nodes to 
and deleting a target data element from the data structure by: upon determining, by the processor, that the cluster element array contains exactly one cluster element: determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element
and setting, by the processor, the corresponding position in the state array as void
and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes, each node associated with the cluster code of a cluster element in the cluster element array, to determine the cluster element defined by the target data element; determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element
and setting, by the processor, the corresponding position in the state array as void
and reclustering the cluster element array so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous non-void data elements from the data element array
upon determining that the ratio of a number of positions in the data element array containing void data to a number of positions in the [data element] array containing non-void data exceeds a predetermined threshold
However, Gunther teaches:
wherein the memory manager is operative to manage the data structure by, in response to a request received by the request receiver: updating the cluster element array upon storing a data element in the data element array
searching the data element array for a target data element by: upon determining that the cluster element array contains exactly one cluster element, determining the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element (Gunther – each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1) (b) a group G is categorized as a second category (category “1”) if all of its entries are identical to each other, but different to the last entry in the preceding group, G01 [0164-0165]. Note that in Fig. 3, BLK0 is classified as category 1 because there is no previous group [0186]. A compression code (i.e. cluster code) is formed containing a sequence of identifiers, each identifier identifying the category of a respective group G [0163-0168]. Examiner interprets that creating a group in the first subtable discloses clustering the first subtable, and that comparing entries in a group to a preceding group discloses determining a difference.) 
and upon determining that the cluster element array contains more than one cluster element: searching through a sorted list of nodes to determine the cluster element defined by the target data element, each node associated with the cluster code of a cluster element in the cluster element array; andPage 101 of 104004672-18005A-US determining the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element (Gunther - each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1) [0164]. A compression code (i.e. cluster code) is formed containing a sequence of identifiers, each identifier identifying the category of a respective group G [0163-0168]. Each entry in an array will typically have a specific value, from a range of values associated with a data type, and will be retrievable by indexing a search key into the array [0002]. Applications perform longest matching prefix look up for a given index (or search key) using “longest-prefix match tables” and a search algorithm based on radix tries [0136]. Examiner interprets that creating a group in the first subtable discloses clustering the first subtable, and that comparing entries in a group to a preceding group discloses determining a difference.)   
and deleting a target data element from the data structure by: upon determining, by the processor, that the cluster element array contains exactly one cluster element: determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the cluster element (Gunther – each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1) (b) a group G is categorized as a second category (category “1”) if all of its entries are identical to each other, but different to the last entry in the preceding group, G01 [0165]. Note that in Fig. 3, BLK0 is classified as category 1 because there is no previous group [0186]. A compression code (i.e. cluster code) is formed containing a sequence of identifiers, each identifier identifying the category of a respective group G [0163-0168]. Examiner interprets that creating a group in the first subtable discloses clustering the first subtable, and that comparing entries in a group to a preceding group discloses determining a difference.)  
and upon determining, by the processor, that the cluster element array contains more than one cluster element: searching, by the processor, through a sorted list of nodes, each node associated with the cluster code of a cluster element in the cluster element array, to determine the cluster element defined by the target data element; determining, by the processor, the position of the target data element in the data element array based on a difference between the target data element and the cluster code of the determined cluster element (Gunther - each group G of the first subtable is categorized with a category categorizing relationships between entries of a respective group. Each group G is categorized as one of four categories including (a) a group G is categorized as a first category (category 0) if all of its entries are identical to the last entry in the preceding group (G-1) [0164]. A compression code (i.e. cluster code) is formed containing a sequence of identifiers, each identifier identifying the category of a respective group G [0163-0168]. Each entry in an array will typically have a specific value, from a range of values associated with a data type, and will be retrievable by indexing a search key into the array [0002]. Applications perform longest matching prefix look up for a given index (or search key) using “longest-prefix match tables” and a search algorithm based on radix tries [0136]. Examiner interprets that creating a group in the first subtable discloses clustering the first subtable, and that comparing entries in a group to a preceding group discloses determining a difference. 
and reclustering the cluster element array so that each cluster element in the cluster element array is defined by one of one data element from the data element array or a plurality of continuous non-void data elements from the data element array (Gunther – the partitioning of the first array (i.e. data element array) may be based on the properties of sets of consecutive entries in the array. By way of example, the partitioning of the first array may 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish of a data element array with the teachings of Gunther of updating the cluster element array upon storing a data element in the data element array, searching the data element array for a target data element, deleting a target data element from the data structure, and reclustering the cluster element array. One would have been motivated to make such a modification to compress arrays without affecting the speed of lookups (Gunther - [0007]).
Eleish modified by Gunther does not appear to teach:
and setting, by the processor, the corresponding position in the state array as void
and setting, by the processor, the corresponding position in the state array as void
upon determining that the ratio of a number of positions in the data element array containing void data to a number of positions in the [data element] array containing non-void data exceeds a predetermined threshold

and setting, by the processor, the corresponding position in the state array as void (Apanowicz – the null mask provides a map of the null value positions and non-null value positions so that null value positions may be removed from the column [0082].)  
and setting, by the processor, the corresponding position in the state array as void (Apanowicz – the null mask provides a map of the null value positions and non-null value positions so that null value positions may be removed from the column [0082].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish, Gunther and Apanowicz before them, to modify the system of Eleish and Gunther of a data element array, updating the cluster element array upon storing a data element in the data element array, searching the data element array for a target data element, deleting a target data element from the data structure, and reclustering the cluster element array with the teachings of Apanowicz of setting, by the processor, the corresponding position in the state array as void. One would have been motivated to make such a modification to remove null values to generate data consisting of only non-null values (Apanowicz - [0081]).
Eleish modified by Gunther and Apanowicz does not appear to teach:
upon determining that the ratio of a number of positions in the data element array containing void data to a number of positions in the [data element] array containing non-void data exceeds a predetermined threshold

upon determining that the ratio of a number of positions in the data element array containing void data to a number of positions in the [data element] array containing non-void data exceeds a predetermined threshold (Kuo – it may be determined at this point if the identified set of data values is at least the predetermined threshold amount, before any processing commences. After null values have been removed, the revisted data set size must again be more than the threshold [Col. 4 lines 49-60].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Eleish and Gunther before them, to modify the system of Eleish of a data element array, updating the cluster element array upon storing a data element in the data element array, searching the data element array for a target data element, deleting a target data element from the data structure, reclustering the cluster element array and setting, by the processor, the corresponding position in the state array as void with the teachings of Kuo of upon determining that the ratio of a number of positions in the data element array containing void data to a number of positions in the [data element] array containing non-void data exceeds a predetermined threshold. One would have been motivated to make such a modification to detect unwanted data to provide effective maintenance of computer systems (Kuo – [Col. 1 lines 34-39]).
Regarding claim 29, Eleish teaches:
wherein the memory manager is operative to manage the data structure by, in response to a request to search the data element array for a target data element received by the request receiver, access an object stored in the object array at the corresponding determined position (Eleish – to index data, the faceted search engine can use different types of indices depending on the type and nature of the data being indexed [0163]. Basic indices are directly calculated from the world object’s raw values [0166]. See Fig. 15, Raw Record Index Array (i.e. object array).)  
andPage 102 of 104004672-18005A-US wherein the data transmitter is operative to transmit the object in response to the request (Eleish – the I/O interface facilitates input from and output to external devices [0333]. A user may be provided with a media object [0252].)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166